                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


TERRELL DION COWAN,                           )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 18-1203-JDT-cgc
                                              )
STATE OF TENNESSEE, ET AL.,                   )
                                              )
       Defendants.                            )


               ORDER DIRECTING ENTRY OF JUDGMENT,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       Plaintiff Terrell Dion Cowan, a prisoner incarcerated at the Henry County

Correctional Facility in Paris, Tennessee, filed a pro se civil complaint on October 11,

2018. (ECF No. 1.) The Court subsequently issued an order granting Cowan’s motion for

leave to proceed in forma pauperis and assessing the civil filing fee pursuant to the Prison

Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.)

       On January 7, 2019, the Court issued an order dismissing the complaint for failure

to state a claim on which relief may be granted but granted leave to file an amended

complaint within 21 days. (ECF No. 6.) The order notified Plaintiff that if he “fails to file

an amended complaint within the time specified, the Court will assess a strike pursuant to

28 U.S.C. § 1915(g) and enter judgment.” (Id. at 6.) However, Cowan has not filed an

amended complaint, and the time within which to do so has expired. Therefore, judgment
will be entered in accordance with the January 7, 2019, order dismissing the complaint for

failure to state a claim, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

Cowan’s motion to appoint counsel, (ECF No. 5), is DENIED as moot.

         Pursuant to 28 U.S.C. § 1915(a)(3), the Court must also consider whether an appeal

by Cowan in this case would be taken in good faith. The good faith standard is an objective

one. Coppedge v. United States, 369 U.S. 438, 445 (1962). The same considerations that

led the Court to dismiss this case for failure to state a claim also compel the conclusion that

an appeal would not be taken in good faith. Therefore, it is CERTIFIED, pursuant to 28

U.S.C. § 1915(a)(3), that any appeal in this matter by Cowan would not be taken in good

faith.

         The Court must also address the assessment of the $505 appellate filing fee if Cowan

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken

in good faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the

installment procedures contained in § 1915(b). See McGore v. Wrigglesworth, 114 F.3d

601, 610-11 (6th Cir. 1997), partially overruled on other grounds by LaFountain, 716 F.3d

at 951. McGore sets out specific procedures for implementing the PLRA, §§ 1915(a)-(b).

Therefore, the Plaintiff is instructed that if he wishes to take advantage of the installment

procedures for paying the appellate filing fee, he must comply with the procedures set out

in the PLRA and McGore by filing an updated in forma pauperis affidavit and a current,

certified copy of his inmate trust account for the six months immediately preceding the

filing of the notice of appeal.



                                              2
       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Cowan, this is

the first dismissal of one of his cases as frivolous or for failure to state a claim. This strike

shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759,

1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                     s/ James D. Todd
                                                    JAMES D. TODD
                                                    UNITED STATES DISTRICT JUDGE




                                               3
